UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5024



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


DONALD BENNETT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cr-00147-RDB)


Submitted:   June 30, 2008                  Decided:   July 17, 2008


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Paresh S. Patel, Staff
Attorney, Joanna Silver, Assistant Federal Public Defender,
Greenbelt, Maryland, for Appellant. Tonya Kelly Kowitz, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Donald Bennett pled guilty to being a felon in possession

of a firearm under 18 U.S.C. § 922(g) (2000) and was given a

mandatory minimum fifteen-year sentence under 18 U.S.C.A. § 924(e)

(West Supp. 2008) because he was an armed career criminal.                  On

appeal, counsel has filed a brief under Anders v. California, 386
U.S. 738 (1967), alleging that there are no meritorious claims on

appeal, but raising the following issue: whether Bennett waived his

right to appeal his sentence in his plea agreement.                    Despite

notice, Bennett did not file a pro se supplemental brief.              For the

reasons that follow, we affirm.

              The record reveals Bennett knowingly and voluntarily

waived his right to appeal the district court’s determination of

whether he was classified as an armed career criminal.                 United

States   v.    Wessells,   936 F.2d 165,   167-68    (4th   Cir.   1991).

Moreover, we find no abuse of discretion in the district court’s

fifteen-year sentence.      Gall v. United States, 128 S. Ct. 586, 597

(2007); United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

              We have examined the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.      Accordingly, we affirm.         This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel


                                   - 2 -
believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -